     Case 1-17-01005-ess     Doc 253    Filed 07/13/20     Entered 07/13/20 15:16:17




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re Golden,
                                               Chapter 7
Tashanna B. Golden
fka Tashanna B. Pearson,
                                               Case No. 16-40809 (ESS)
Debtor,


Tashanna B. Golden
fka Tashanna B. Pearson,

Plaintiff,
                                               Adv. Proc. No. 17-1005 (ESS)
v.

National Collegiate Student Loan Trust 2006-
4, Goal Structured Solutions Trust 2016-A,
Pennsylvania Higher Education Assistance
Agency d/b/a American Education Services
and Firstmark Services,

Defendants.
              STATEMENT OF MATERIAL FACTS NOT IN DISPUTE
     Case 1-17-01005-ess         Doc 253    Filed 07/13/20     Entered 07/13/20 15:16:17




        Pursuant to Local Rule 7056-1, Plaintiff submits the following Statement of Material Facts

Not in Dispute:

        1.      Plaintiff Tashanna Golden attended the University of Pennsylvania Law School

from 2005 to 2008. See Declaration of Tashanna Golden (hereinafter “Golden Decl.”) at ¶ 2.

        2.      During the academic year 2006 to 2007, the published cost of attendance at

University of Pennsylvania Law School was $48,464. Golden Decl. at ¶ 3, Ex. A.

        3.      During that academic year, Plaintiff Golden borrowed $27,500 in federal

guaranteed loans and received another $27,640 in scholarships and grants. Golden Decl. at ¶ 4.

        4.      Plaintiff Golden borrowed an additional $7,103 from BankOne or about September

23, 2006. Golden Decl. at ¶ 4.

        5.      The BankOne loan was later securitized into the National Collegiate Loan Trust

2006-4. Golden Decl. at ¶ 4.

        6.      The BankOne loan was in excess of Ms. Golden’s cost of attendance after taking

into account federal loans, scholarships and grants and is therefore nondischargeable. See

generally Golden Decl.

        7.      The loan has been serviced by Defendant PHEAA which continues to demand

payment from Ms. Golden. Golden Decl. at ¶ 10, Ex. E.

        8.      Plaintiff Golden graduated from Pennsylvania Law School in May 2008. Golden

Decl. at ¶ 2.

        9.      On or about February 26, 2008, Citibank extended an $11,000 “bar loan” to

Plaintiff Golden to cover her living expenses while she studied for the Pennsylvania bar exam.

Golden Decl. at ¶ 5.




                                                1
     Case 1-17-01005-ess         Doc 253      Filed 07/13/20     Entered 07/13/20 15:16:17




       10.     This loan was not a qualified education loan as defined by § 221(d)(1) of the

Internal Revenue Code because it was not incurred to pay the cost of attendance at a Title IV

institution. It, therefore, does not come within the terms of § 523(a)(8) and is fully dischargeable.

Golden Decl. at ¶ 5. See also I.R.C. § 221(d)(1); 11 U.S.C. § 523(a)(8).

       11.     The Citibank loan was sold to Goldentree Asset Management on or about October

24, 2015, and then was placed in the GOAL 2016-A Trust. See Declaration of George F.

Carpinello (hereinafter “Carpinello Decl.”) at ¶ 2, Ex. A (“Letter from CitiBank”).

       12.     The loan is serviced by Firstmark. Carpinello Decl. at ¶ 2, Ex. A.

       13.     On February 29, 2016, Plaintiff Golden filed a voluntary petition for relief under

the Bankruptcy Code of the United States Bankruptcy Court for the Eastern District of New York.

Golden Decl. at ¶ 6.

       14.     Ms. Golden properly listed on Schedule F certain “student loans” owed including

the loans that are subject in this action. Golden Decl. at ¶ 7, Ex. B.

       15.     On or about August 3, 2016, this Court issued a discharge order in Ms. Golden’s

bankruptcy proceeding and on or about August 5, 2016, all creditors received notice of discharge.

Golden Decl. at ¶8, Exs. C and D.

       16.     Ms. Golden did not enter into agreement with Defendants under § 524(c) of the

Bankruptcy Code and none of the Defendants filed an adversary proceeding to contest discharge

of the subject loans. Golden Decl. at ¶ 9.

       17.     Instead of treating the loans as discharged the Defendants have continued to

demand and accepted payment from Ms. Golden on the discharged loans. Golden Decl. at ¶ 10.

       18.     None of Defendants makes any effort to determine whether any of the class

members’ subject loans are qualified education expenses after receiving notice of discharge in
     Case 1-17-01005-ess        Doc 253     Filed 07/13/20     Entered 07/13/20 15:16:17




bankruptcy. Rather, they resume collection on such loans as if discharge never occurred. See

Carpinello Decl. at ¶ 3, Ex. B (“Deposition of Peter Sadowski”) at 39:3-20; 40:1-41:6; 66:24-

67:12; Carpinello Decl. at ¶ 4, Ex. C (“Deposition of Katelynn Bias”) at 49:18-50:40; 53:16-60:19;

162:13-163:12; Carpinello Decl. at ¶ 5, Ex. D (“Goal’s Responses to Plaintiff’s Second Set of

Interrogatories”) at Response to Interrogatory No. 4; Carpinello Decl. at ¶ 6, Ex. E (“NCT’s

Responses to Plaintiff’s Second Set of Interrogatories”) at Response to Interrogatory No. 4.

       19.     TERI, when originating its direct-to-consumer loans, did not seek certification from

the school that the loan was within the cost of attendance nor did it seek to determine what other

scholarships, grants or loans the student received. Carpinello Decl. at ¶ 7, Ex. F (“Deposition of

Carlin Golden”) at 16:8-20:16; 22:18-23:2; 82:2-9; 87:7-88:14.

       20.




                                Carpinello Decl. at ¶ 8, Ex. G (“FM-Golden 1511-1521”) at 1512.

       21.     After 2001, when it entered into an agreement with FMC, TERI performed

application services, loan origination, disbursing loan servicing and loan securitization for FMC.

Carpinello Decl. at ¶ 12, Ex. K (“Deposition of Richard Neely”) at 82:4-84:10.

       22.     As part of its business, FMC securitized the loans it obtained on behalf of private

banks and created the NCT trust which were composed of loans originated by FMC on behalf of

banks. Carpinello Decl. at ¶ 13, Ex. L (“Deposition of John Hupalo”) at 42:15-18; 44-22:24;

Carpinello Decl., Ex. L at 12:15-19; 20:7-20:22; 23:24-24:3; 24:21-24; 25:1-28:13.
     Case 1-17-01005-ess        Doc 253      Filed 07/13/20     Entered 07/13/20 15:16:17




       23.     TERI arranged for investors to purchase an interest in the trusts and received

dividends based upon the performance of the student loan portfolio in the trust. Carpinello Decl.,

Ex. K at 31:10-20.

       24.     FMC acquired TERI for the purpose of providing a guarantee to the loans placed

in the trusts. This enabled FMC to compete in the commercial securitization market where most

of TERI’s competing guarantors were for-profit commercial enterprises. Carpinello Decl., Ex. L

at 59:7-60:21; 81:18-82:6.

       25.     As part of its agreements with FMC, TERI transferred substantially all of its

employees to FMER and TERI agreed to make an annual payment to FMC to cover their salaries.

Carpinello Decl., Ex. K at 38:8-19; 88:3-12.

       26.     TERI moved its offices to the building that housed FMER. Carpinello Decl., Ex.

K at 35:9-37:4; 38:10-39:18.

       27.     As part of the 2001 agreement, FMC paid TERI $1 million in cash and gave TERI

promissory notes totaling $7.9 million. Carpinello Decl., Ex. K at 85:15-86:14. In addition, TERI

received a 25% residual interest in each trust created by FMC. Carpinello Decl. at ¶ 15, Ex. N

(“FMC Form 10-K for the fiscal year ending June 30, 2006”) at 13; Carpinello Decl., Ex. K at

92:9-93:12.

       28.     Before FMC entered into its relationship with TERI, FMC struggled to obtain

necessary financing and it was in a precarious financial situation until the successful acquisition

of TERI. First Marblehead Corp. v. House, 541 F.3d 36, 40 (1st Cir. 2008).

       29.     TERI was the entity that guaranteed the student loans. This was critical for

securitization since the investors needed the assurance that there would be a guarantee behind those
     Case 1-17-01005-ess         Doc 253     Filed 07/13/20     Entered 07/13/20 15:16:17




student loans that defaulted. One hundred percent of FMC’s securitized loans were guaranteed by

TERI. Carpinello Decl., Ex. L at 32:2-7.

       30.     FMC’s financial health was directly dependent on TERI’s. Carpinello Decl., Ex. L

at 74:8-12; Carpinello Decl., Ex. K at 97:13-17; 99:8-11.

       31.     TERI’s financial health was used by rating agencies to evaluate the default

likelihood of the trust created by FMC. Carpinello Decl., Ex. L at 46:13-18.

       32.     FMC warned investors in 2006 that if its agreements with TERI terminated for any

reason or if TERI failed to comply with its obligations, FMC’s business would be adversely

affected, and the value of its intangible assets could be impaired. Carpinello Decl. at ¶ 16, Ex. O

(“FMC Form 10-K for the fiscal year ending June 30, 2005”) at 49.

       33.     Because TERI was registered as a charitable organization under Massachusetts law

and the Internal Revenue Code, FMC could assert that the loans FMC made were “funded” by a

“nonprofit institution” within the meaning of § 523(a)(8)(A)(i). Carpinello Decl., Ex. L at 36:2-

15; 39:6-20; 47:4-6; 48:18-49:13; 50:8-15; 57:11-18; 58:17-20; 68:17-22.

       34.     FMC acknowledged in public filings with the Securities and Exchange Commission

that it was TERI’s status as a purported nonprofit that gave it competitive advantage vis-à-vis other

private student lenders because it purported to give FMC the ability to collect on private student

loans even after bankruptcy discharge. Asserted FMC, “[b]ecause TERI is a non-for-profit

corporation, defaults on TERI-guaranteed student loans have been held as nondischargeable in

bankruptcy proceedings.” Carpinello Decl. at ¶ 17, Ex. P (“Amendment No. 2 to Form S-1 for

FMC, dated October 14, 2003”).

       35.     From 2002 to 2008, TERI paid FMER substantial sums in reimbursement for

FMER’s operation of what were supposedly TERI functions. This amount was slightly over $14
     Case 1-17-01005-ess         Doc 253    Filed 07/13/20     Entered 07/13/20 15:16:17




million in fiscal year 2002 but it increased over $106 million by 2006. Carpinello Decl., Ex. N at

39, Item 6.

        36.    These payments constituted a substantial portion of FMC’s net revenues. In the

first quarter of fiscal 2004, processing fees from TERI represented approximately 83% of total

service revenue. The Company did not recognize more than 10% of total service revenue from

any other customer. Carpinello Decl., Ex. Q at 6

        37.     FMC acknowledged in public filings that if for whatever reason TERI failed to

maintain its nonprofit status FMC’s competitive advantage would be adversely affected.

Carpinello Decl., Ex. Q at 34; Carpinello Decl., Ex. N. (FMC 10K 2006) at 26.

        38.    Over time, TERI guaranteed approximately $10 billion in loans securitized by

FMC. Carpinello Decl., Ex. L at 84:19-85:8.

        39.    In 2008, TERI declared bankruptcy because its reserves were insufficient to cover

the guarantees that it made to various commercial banks to cover the defaults on private student

loans. In Re The Education Resources Institute, Inc., Case No. 08-12540(HB) (Bankr. D. Mass.

2008)

        40.    In the course of the bankruptcy proceedings, TERI rejected the guarantees and

agreed to pay over to the participating banks and trusts (including Defendant NCT) the reserves it

held to cover those guarantees. TERI ceased making guarantees going forward. Carpinello Decl.

¶ 33, Ex. FF (“Modified Fourth Amended Plan of Reorganization in Case No. 082540” (Dkt. No.

1139) at 34 § 6.2(c) and 6.2(c)(vii).

        41.    As a result of TERI’s bankruptcy, FMC’s profits dropped 50% and revenues which

has reached its high as $100 to $125 million per year dropped more than $50 million. Carpinello

Decl., Ex. L at 102:14-24; Carpinello Decl., Ex. K at 127:4-21.
        Case 1-17-01005-ess      Doc 253      Filed 07/13/20      Entered 07/13/20 15:16:17




         42.   FMC dramatically reduced its workforce by 620 employees and is now a

significantly smaller operation that still originates and services student loans, but no longer creates

student loans trusts as it did in from 2001 to 2008. Carpinello Decl., Ex. R (FMC Form 10K 2008)

at 2.

         43.   In its initial application to the IRS for § 501(c)(3) status, TERI represented that it

would devote a significant portion of its operating budget to charitable purposes and that it would

make 100 scholarships in its first year, 200 scholarships in its second year, and 300 scholarships

in its third year. Carpinello Decl. at ¶ 29, Ex. BB (“TERI IRS Application”) at 36-37, 43.

         44.   In 2007, TERI’s revenue was $502,335,683.00, but its only charitable contributions

consisted of $192,937.00 in grants, amounting to 0.038% of its revenue. Carpinello Decl. at ¶ 30,

Ex. CC (“2006-2007 Audited Financial Statement”) at 3. In 2006, TERI reported revenue of $316,

590,040.00 and paid $87,474.00 in grants, representing 0.028% of its revenue. Carpinello Decl.

at ¶ 31, Ex. DD (“2006-4_Golden_000979”). And in 2005, TERI reported $ 251,424,286.00 in

revenue and only paid $54,196.00 in grants, representing 0.022% of its revenue. Id.

         45.   The number of individuals who are in the proposed class, that is, those individuals

who have loans owned or serviced by Defendants, who have proceeded through bankruptcy and

whose loans were not within the cost of attendance at a Title IV school easily exceeds 10,000. See

Declaration of John DeBois.



Dated: July 13, 2020                           Respectfully submitted,

                                               BOIES SCHILLER FLEXNER LLP

                                       By:     /s/ George F. Carpinello
                                               George F. Carpinello
                                               Adam R. Shaw
                                               30 South Pearl Street
                                               Albany, NY 12207
                                               (518) 434-0600
Case 1-17-01005-ess   Doc 253   Filed 07/13/20    Entered 07/13/20 15:16:17




                                SMITH LAW GROUP
                                Austin C. Smith, Esq.
                                3 Mitchell Place, Suite 5
                                New York, NY 10017

                                JONES, SWANSON, HUDDELL &
                                GARRISON, L.L.C.
                                Lynn E. Swanson (admitted pro hac vice)
                                Peter Freiberg (admitted pro hac vice)
                                601 Poydras Street, Suite 2655
                                New Orleans, Louisiana 70130

                                FISHMAN HAYGOOD LLP
                                Jason W. Burge (admitted pro hac vice)
                                201 St. Charles Avenue, 46th Floor
                                New Orleans, Louisiana 70170

                                LAW OFFICES OF JOSHUA B. KONS, LLC
                                Joshua B. Kons (Ct. Bar No. 29159)
                                50 Albany Turnpike, Suite 4024
                                Canton, Connecticut 06019


                                Counsel for Plaintiffs
